DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 6,180,251).
Regarding claims 1-2, 4-5, 7-10, and 12:  Kanai et al. (US ‘251) discloses polyester resins containing 0.1-10 wt% of an aromatic polyvalent carboxylate (E) [abstract], such as trioctyl trimellitate [8:65-9:18].  Kanai et al. (US ‘251) discloses Example 2 [Ex. 2; 10:50-11:40; Table 1, Ex. 2] containing poly(butylene terephthalate) (PBT [10:59-61]), 3 wt% trioctyl trimellitate (TOTM [9:1-18; 11:32-33]) and PPBBA (flame retardant [11:22-25]) [Ex. 2; 10:50-et al. (US ‘251) discloses molding the composition into a test specimen having a minimum thickness of 1 mm {corresponding to a film} [10:20-49].
Regarding claim 3:  Kanai et al. (US ‘251) discloses the aromatic polyvalent carboxylate (E) (ex. trioctyl trimellitate (TOTM [9:1-18; 11:32-33]) can have R as alkyl group [8:65-9:18], thereby affording trimethyl trimellitate when R is methyl.
If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02].
Regarding claims 15-16:  Kanai et al. (US ‘251) discloses the basic claimed article [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. wherein the polyester film has an elongation to break retention that is greater than a polyester film without the at least one hydrolysis stabilizing compound of formula (1) when measured after 50 hours at 120 °C and 2 bars, absolute pressure [instant claim 15]; the polyester film has an elongation to break retention that is greater than a polyester film without the at least one hydrolysis stabilizing compound of formula (1) when measured after 2000 hours under conditions of 85% relative humidity and 85 °C [instant claim 16], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 1-2, 6-9, 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruma et al. (JP 2004-269606) [IDS 11/5/21].  An English machine translation was used for citation.
Regarding claims 1, 6-9 and 12:  Hiruma et al. (JP ‘606) discloses Example 5 [Ex. 5; 0046; Table 1, Ex. 5], prepares a film/sheet as in Ex. 1 [Ex. 1; 0042], containing 80 parts polylactic acid (Natureworks4031D), 18 parts polycaprolactone (P-H7), and 2 parts tri(2-ethylhexyl) trimellitate (TOTM) [Ex. 5; 0046; Table 1, Ex. 5].  Hiruma et al. (JP ‘606) discloses formation of pellets, which were subsequently extruded to form a film/sheet [0030, 0042; Ex. 1].
 Regarding claim 2:  Hiruma et al. (JP ‘606) discloses tri(2-ethylhexyl) trimellitate (TOTM, aka trioctyl trimellitate) [Ex. 5; 0046; Table 1, Ex. 5]. 
Regarding claims 15-16:  Hiruma et al. (JP ‘606) discloses the basic claimed article [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. wherein the polyester film has an elongation to break retention that is greater than a polyester film without the at least one hydrolysis stabilizing compound of formula (1) when measured after 50 hours at 120 °C and 2 bars, absolute pressure [instant claim 15]; the polyester film has an elongation to break retention that is greater than a polyester film without the at least one hydrolysis stabilizing compound of formula (1) when measured after 2000 hours under conditions of 85% relative humidity and 85 °C [instant claim 16], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 6,180,251) as applied to claim 1 above.
Regarding claim 11:  Kanai et al. (US ‘251) discloses the composition can contain ultraviolet absorbers [9:39-46].
Kanai et al. (US ‘251) does not disclose Ex. 2 containing ultraviolet absorbers.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included ultraviolet absorbers based on the invention of Kanai et al. (US ‘251), and would have et al. (US ‘251) suggests that the composition can contain ultraviolet absorbers [9:39-46].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claims 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruma et al. (JP 2004-269606) [IDS 11/5/21] {English machine translation was used for citation) as applied to claim 1 above.
Regarding claim 11:  Hiruma et al. (JP ‘606) discloses additives, such as UV absorbers [0024].
Hiruma et al. (JP ‘606) does not disclose Ex. 5 containing UV absorbers.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included UV absorbers based on the invention of Hiruma et al. (JP ‘606), and would have been motivated to do so since Hiruma et al. (JP ‘606) suggests that the composition can contain UV absorbers [0024].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 13:  Hiruma et al. (JP ‘606) discloses formation of multilayer films/sheets which can be wound into a roll form [0030, 0032].
While Ex. 5 does not form multilayer films/sheets, it would have been obvious to have formed multilayer films/sheets, as Hiruma et al. (JP ‘606) discloses formation of multilayer films/sheets which can be wound into a roll form [0030, 0032].
Regarding claim 14:  Hiruma et al. (JP ‘606) discloses biaxially stretched sheets/films [0034].
While Ex. 5 does not form biaxially stretched sheets/films, it would have been obvious to have formed biaxially stretched sheets/films, as Hiruma et al. (JP ‘606) discloses formation of biaxially stretched sheets/films [0034].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kanai et al. (US 6,180,251) was relied on for disclosing Example 2 [Ex. 2; 10:50-11:40; Table 1, Ex. 2] containing poly(butylene terephthalate) (PBT [10:59-61]), 3 wt% trioctyl trimellitate (TOTM [9:1-18; 11:32-33]) and PPBBA (flame retardant [11:22-25]) [Ex. 2; 10:50-11:40; Table 1, Ex. 2].  Kanai et al. (US ‘251) discloses molding the composition into a test specimen having a minimum thickness of 1 mm {corresponding to a film} [10:20-49].
In response to applicant's argument that Kanai et al. (US ‘251) does not use the trimellitate esters as a hydrolysis stabilizing compound, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767